Case 8:19-cv-03195-JSM-JSS Document 1 Filed 12/30/19 Page 1 of 6 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 DARLENE EDWARDS,

         Plaintiff,


 v.                                                   Case No.: 8:19-cv-03195


 WALGREEN CO.,

         Defendant.

 _____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff DARLENE EDWARDS, by and through undersigned counsel, hereby

 sues WALGREEN CO. (“Defendant”), and in support of states as follows:

                                  NATURE OF ACTION

      1. This is an action for monetary damages pursuant to the Family and Medical Leave

 Act of 1993, as amended, 29 U.S.C. §§ 2601 et. seq. (“FMLA”).

      2. This action is to redress Defendant’s unlawful employment practices against

 Plaintiff, including Defendant’s interference with Plaintiff’s lawful exercise of her rights

 under the FMLA and Defendant’s retaliation against Plaintiff for exercising or attempting

 to exercise her rights under the FMLA, leading to her unlawful termination.

                             JURISDICTION AND VENUE
Case 8:19-cv-03195-JSM-JSS Document 1 Filed 12/30/19 Page 2 of 6 PageID 2




     3. The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1331 and

 1343, as this action involves federal questions regarding Plaintiff’s rights under a federal

 statute, the FMLA.

     4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

 part of the events or omissions giving rise to this action, including the unlawful

 employment practices alleged herein, occurred in this district.

                                         PARTIES

     5. Plaintiff is a resident of Hillsborough County, Florida and she worked for

 Defendant in Hillsborough County, Florida.

     6. Defendant is a Foreign Profit Corporation with its principal place of business in

 Deerfield, Illinois.

     7. Defendant operates a retail store and pharmacy in Hillsborough County, Florida.

                                  STATEMENT OF FACTS

     8. Plaintiff was an employee of Defendant, and she worked at least 1250 hours in the

 twelve (12) months preceding her request for leave under the FMLA.

     9. Plaintiff was an “eligible employee” within the meaning of the FMLA, 29 U.S.C.

 § 2611(2).

     10. Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C. § 2611(4).

     11. Plaintiff began working for Defendant in or around 1988.

     12. Plaintiff suffered from a serious health condition within the meaning of the FMLA.

     13. Plaintiff suffers from rheumatoid arthritis and Defendant had knowledge of

 Plaintiff’s medical condition.




                                              2
Case 8:19-cv-03195-JSM-JSS Document 1 Filed 12/30/19 Page 3 of 6 PageID 3




    14. On or about December 14, 2018, Plaintiff submitted proper medical documentation

 to Defendant in support of her FMLA leave request to care for herself.

    15. On or about December 15, 2018, Defendant denied Plaintiff’s medical leave

 request.

    16. On or about December 27, 2018, Plaintiff missed work due to her medical

 condition.

    17. On or about December 28, 2018, Defendant terminated Plaintiff’s employment.

    18. Plaintiff exercised her rights under the FMLA by filing for and utilizing FMLA

 leave.

    19. Defendant’s termination of Plaintiff’s employment violated Plaintiff’s rights under

 the FMLA.

    20. Plaintiff has satisfied all conditions precedent, or they have been waived.

    21. Plaintiff has retained the undersigned attorney and greed to pay him a fee.

    22. Plaintiff request a jury trial for all issues so triable.

                                Count I – FMLA Interference

    23. All allegations prior to Count I are reallaged and incorporated herein.

    24. Plaintiff requested time off from work to care for herself, because she suffered from

 a serious health condition within the meaning of the FMLA, requiring leave protected by

 the FMLA.

    25. By terminating Plaintiff’s employment for Plaintiff’s FMLA protected absences

 from work, Defendant interfered with Plaintiff’s FMLA rights, in violation of 29 U.S.C.

 §§ 2614(a)(1)(A) and 2615(a)(2).




                                                 3
Case 8:19-cv-03195-JSM-JSS Document 1 Filed 12/30/19 Page 4 of 6 PageID 4




     26. Defendant’s actions were willful and done with malice.

     27. Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff is

 entitled to legal and injunctive relief.

     WHEREFORE, Plaintiff demands:

         (a) That this Court enter a judgement, stating that Defendant interfered with

             Plaintiff’s rights in violation of the FMLA;

         (b) An injunction restraining continued violation of the FMLA by the Defendant;

         (c) Compensation for lost wages, benefits, and other remuneration;

         (d) Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior position

             with back pay plus interest, pension rights or benefits and all benefits or, in the

             alternative, the entry of a judgement under 29 U.S.C. § 2617(a)(1)(A)(i)(II),

             against Defendant and in favor of Plaintiff, for the monetary losses that Plaintiff

             suffered as a direct result of Defendant’s violations under the FMLA;

         (e) Front pay;

         (f) Liquidated damages;

         (g) Prejudgment interest on all monetary recovery obtained;

         (h) All cost and attorney’s fees incurred in prosecuting these claims; and

         (i) For such further relief as this Court deems just and equitable.

                                Count II – FMLA Retaliation

     28. All allegations prior to Count I are reallaged and incorporated herein.




                                               4
Case 8:19-cv-03195-JSM-JSS Document 1 Filed 12/30/19 Page 5 of 6 PageID 5




     29. Plaintiff requested time off from work to care for herself, because she suffered from

 a serious health condition within the meaning of the FMLA, requiring leave protected by

 the FMLA.

     30. Plaintiff engaged in protected activity under the FMLA by exercising and/or

 attempting to exercise her FMLA rights.

     31. Defendant retaliated against Plaintiff for engaging in protected activity under the

 FMLA by terminating her employment.

     32. Defendant’s actions were willful and done with malice.

     33. Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff is

 entitled to legal and injunctive relief.

     WHEREFORE, Plaintiff demands:

         (a) That this Court enter a judgement, stating that Defendant interfered with

             Plaintiff’s rights in violation of the FMLA;

         (b) An injunction restraining continued violation of the FMLA by the Defendant;

         (c) Compensation for lost wages, benefits, and other remuneration;

         (d) Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior position

             with back pay plus interest, pension rights or benefits and all benefits or, in the

             alternative, the entry of a judgement under 29 U.S.C. § 2617(a)(1)(A)(i)(II),

             against Defendant and in favor of Plaintiff, for the monetary losses that Plaintiff

             suffered as a direct result of Defendant’s violations under the FMLA;

         (e) Front pay;

         (f) Liquidated damages;




                                               5
Case 8:19-cv-03195-JSM-JSS Document 1 Filed 12/30/19 Page 6 of 6 PageID 6




        (g) Prejudgment interest on all monetary recovery obtained;

        (h) All cost and attorney’s fees incurred in prosecuting these claims; and

        (i) For such further relief as this Court deems just and equitable.

                                      JURY DEMAND

    Plaintiff hereby requests a trial by jury on all triable issues herein.

                                                         Respectfully submitted by:

                                                         /s/ Jason B Woodside
                                                         Jason B. Woodside, Esq.
                                                         FL Bar No. 104848
                                                         Woodside Law, P.A.
                                                         PO Box 9447
                                                         Tampa, FL 33674-9447
                                                         T: (813) 606-4872
                                                         F: (813) 333-9845
                                                         Email: Jason@woodsidelawpa.com
                                                         Trial Counsel for Plaintiff




                                               6
